Executive Employment Agreement

This Executive Employment Agreement ("Agreement"), including the attached
Exhibit A, is entered into between NATCO Group Inc., a Delaware corporation,
having offices at 2950 N. Loop West, Suite 700, Houston, Texas 77092
("Company"), and Bradley P. Farnsworth, an individual residing in The Woodlands,
Texas ("Employee"), to be effective as of October 9, 2006 (the "Effective
Date").



Company is desirous of securing the services of Employee pursuant to the terms
and conditions and for the consideration set forth in this Agreement, and
Employee is desirous of entering employment with the Company or a subsidiary
thereof pursuant to such terms and conditions and for such consideration.
Therefore, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Employee agree as follows:

Article 1: Employment and Duties

1.1. Company shall employ, or shall cause a subsidiary to employ, Employee, and
Employee shall be employed by Company or such subsidiary, beginning as of the
Effective Date of this Agreement and continuing until the date set forth on
Exhibit A (the "Term"), subject to the terms and conditions of this Agreement.
This Agreement will expire by its own terms and the Employee will automatically
become an employee at will and be included in all general employment and benefit
arrangements at the end of the Term unless the Company notifies Employee of its
intention to extend the Term (such notice to include the length of the intended
extension) at least 60 days prior to the expiration of the Term and Employee
accepts such extension within 10 days of receipt of such notice.



1.2. Employee shall be employed in the position(s) set forth on Exhibit A.
Employee agrees to serve in the assigned position(s) and to perform diligently
and to the best of Employee's abilities the duties and services appertaining to
such position as determined by Company, as well as such additional or different
duties and services appropriate to such position which Employee from time to
time may be reasonably directed to perform by Company. Employee shall at all
times comply with and be subject to such policies and procedures as Company may
establish from time to time.



1.3. Employee shall, during the period of Employee's employment by Company or a
subsidiary, devote Employee's full business time, energy, and best efforts to
the business and affairs of Company and its subsidiaries and affiliated
entities. Employee may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Employee's performance of
Employee's duties hereunder, is contrary to the interests of Company, or
requires any significant portion of Employee's business time.



1.4. Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
Company and its subsidiaries and to do no act which would injure Company's
business, its interests or its reputation. Employee agrees to comply with the
policies and procedures as described and contained in Company's Business Ethics
Policies and related policies, copies of which have been provided to Employee.

Article 2: Compensation and Benefits

2.1. Employee shall be paid base salary and bonus and shall accrue vacation as
set forth on Exhibit A. Employee's base salary shall be paid in bi-weekly
installments in accordance with Company's or the employing subsidiary's standard
payroll practice, and (as with all other payments made to Employee by Company or
such subsidiary) is subject to withholding of all federal, state, city or other
taxes as may be required by law.



2.2. While employed by Company or a subsidiary (both during the Term and
thereafter), Employee shall be allowed to participate, on the same basis
generally as other employees of Company or such subsidiary, in all general
employee benefit plans and programs, including improvements or modifications of
the same, which on the effective date or thereafter are made available by
Company or such subsidiary to all or substantially all of its or their
employees. Such benefits, plans and programs may include, without limitation,
medical, dental care, life insurance, disability protection and qualified plans.
Nothing in this Agreement is to be construed or interpreted to provide greater
rights, participation, coverage or benefits under such benefit plans or programs
than provided to similarly situated employees pursuant to the terms and
conditions of such benefit plans and programs, except as may be approved by
Company's Governance, Nominating & Compensation Committee (or successor
committee with responsibility for the compensation function) and/or Board of
Directors.

2.3. Employee shall receive the grants and awards of restricted stock and
options as, and on the dates specified in Exhibit A, subject to his continued
employment on the date restrictions lapse or options vest and to the other terms
and provisions of the Company's standard forms of restricted stock or option
agreements for senior executives of the Company. Employee shall be eligible to
participate in the Company's long-term incentive plans and Company's annual
incentive plan currently maintained or hereafter maintained by Company or a
subsidiary for its officers as a group. Any such grants, awards or participation
shall be subject to separate agreements containing the terms and provisions
applicable to each such grant, award or participation as provided in the
applicable incentive plan and by the committee administering such plan.



2.4. Company shall not by reason of this Article 2 be obligated to institute,
maintain or refrain from changing, amending or discontinuing, any such incentive
compensation or employee benefit program or plan, so long as such actions or
inactions are similarly applicable to covered employees generally. Moreover,
unless specifically provided for in a written plan document adopted by the Board
of Directors of Company, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of Company.



2.5. Company may withhold from any compensation, benefits or amounts payable
under this Agreement all federal, state, city or other taxes as may be required
by law.



Article 3: Termination Prior To Expiration of Term and Effects of Such
Termination

3.1. Notwithstanding any other provisions of this Agreement, Company shall have
the right to terminate Employee's employment under this Agreement at any time
prior to the expiration of the Term for any of the following reasons:



(a) For "cause" upon the determination by the Company's Chief Executive Officer
that "cause" exists for the termination of the employment relationship. As used
in this Section 3.1(a), the term "cause" shall mean (i) Employee's gross
negligence or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement which remains uncorrected for 30
days following written notice to Employee by Company of such breach; (ii)
Employee's final conviction of a felony or of a misdemeanor involving moral
turpitude; (iii) Employee's involvement in a conflict of interest as referenced
in Sections 1.3 or 1.4 which remains uncorrected for 30 days following written
notice to Employee by Company of such conflict with respect to which Company
makes a good faith determination to terminate the employment of Employee; or
(iv) Employee's material breach of any material provision of this Agreement
which remains uncorrected for 30 days following written notice to Employee by
Company of such breach. It is expressly acknowledged and agreed that the
decision as to whether "cause" exists for termination of the employment
relationship by Company is delegated to the Chief Executive Officer for
determination;



(b) For any other reason whatsoever, with or without cause, in the sole
discretion of the Company's Chief Executive Officer;



(c) Upon Employee's death; or



(d) To the extent allowed by law, upon Employee's becoming incapacitated by
accident, sickness or other circumstance which renders him or her mentally or
physically incapable of performing the duties and services required of Employee,
as determined in good faith by Company.



The termination of Employee's employment by Company prior to the expiration of
the Term shall constitute a "Termination for Cause" if made pursuant to Section
3.1(a); the effect of such termination is specified in Section 3.4. The
termination of Employee's employment by Company prior to the expiration of the
Term shall constitute an "Involuntary Termination" if made pursuant to Section
3.1(b), (c) or (d); the effect of such termination is specified in Section
3.6(a).



3.2. Notwithstanding any other provisions of this Agreement except Section 7.5,
Employee shall have the right to terminate the employment relationship under
this Agreement at any time prior to the expiration of the Term of employment for
any of the following reasons:



(a) A material breach by Company of any material provision of this Agreement
which remains uncorrected for 30 days following written notice of such breach by
Employee to Company or the occurrence of an Involuntary Termination as defined
in Section 3.5; or



(b) For any other reason whatsoever, in the sole discretion of Employee.



The termination of Employee's employment by Employee prior to the expiration of
the Term shall constitute an "Involuntary Termination" if made pursuant to
Section 3.2(a); the effect of such termination is specified in Section 3.6(a).
The termination of Employee's employment by Employee prior to the expiration of
the Term shall constitute a "Voluntary Termination" if made pursuant to Section
3.2(b); the effect of such termination is specified in Section 3.3.



3.3. Upon a "Voluntary Termination" of the employment relationship by Employee
prior to expiration of the Term, all future compensation to which Employee would
have been entitled and all future benefits for which Employee would have been
eligible shall cease and terminate as of the date of termination. Employee shall
be entitled to pro rata salary and accrued benefits through the date of such
termination, but Employee shall not be entitled to any bonuses or incentive
compensation not yet paid at the date of such termination.



3.4. If Employee's employment hereunder shall be terminated by Company for Cause
prior to expiration of the Term, all future compensation to which Employee would
have been entitled and all future benefits for which Employee would have been
eligible shall cease and terminate as of the date of termination. Employee shall
be entitled to pro rata salary and accrued benefits through the date of such
termination, but Employee shall not be entitled to any bonuses or incentive
compensation not yet paid at the date of such termination.



3.5. As used in this Agreement, "Involuntary Termination" shall also mean
termination of Employee's employment with Company if such termination results
from termination by Employee within 90 days of and in connection with or based
upon any of the following:



(a) A substantial and/or material reduction in the nature or scope of Employee's
duties and/or responsibilities as such duties are constituted as of the
effective date of this Agreement or later agreed to by Employee and Company, if
Employee is no longer an executive officer of the Company as defined as Section
16(b) in SEC regulations, which reduction remains in place and uncorrected for
30 days following written notice of such breach to Company by Employee, or if
the Company retains or employees a new Chief Financial Officer;



(b) A reduction in Employee's base pay (except as part of a general cutback for
all employees or officers);



(c) A change in the location for the primary performance of Employee's services
under this Agreement from the city in which Employee was serving at the time of
notification to a city which is more than 100 miles away from such location,
which change is not approved by Employee.



3.6. Upon any Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term, Employee shall be entitled
to receive pro rata base salary and benefits (including payment for accrued, but
unused, vacation) through the date of termination. Depending upon the type of
Involuntary Termination, Employee or his estate may be entitled to additional
compensation and/or benefits, as described below.



(a) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b),
3.1(c), 3.1(d), 3.2(a) or 3.5,, Employee shall be entitled, after execution of a
limited Waiver and Release Agreement relating to the payments under this Section
3.6(a) and in consideration of Employee's continuing obligations hereunder after
such termination, (i) to (A) six months' annual base salary if the Involuntary
Termination occurs in the first year of the Term or (B) the greater of six
months' base salary and salary payable for the remainder of the Term if the
Involuntary Termination occurs in the second year of the term, payable in either
case as follows: half of the base salary shall be paid within 30 days of the
termination date; the remaining half shall be paid at the end of the 6-month
period following the termination date; (ii) a lump sum cash amount equal to the
greater of a pro rata portion of Employee's the target bonus compensation (x) in
effect at the time of termination or (y) in the event of a Change of Control, in
effect immediately preceding the Change of Control Date, in either case payable
as follows: half of target bonus amount shall be paid within 30 days of the
termination date; the remaining half shall be paid at the end of the 6-month
period following the termination date; (iii) the continuation of the provision
of health insurance, dental insurance and life insurance benefits for a period
of six months following the date of termination to Employee and Employee's
family at least equivalent to and to the same extent as those which would have
been provided to them in accordance with this Employment Agreement and the
plans, programs, practices and policies of Company as in effect and applicable
generally to other peer executives and their families at the date of
termination, at the election of Employee, or the cash-equivalent thereof;
provided, however, that if the Employee becomes re-employed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein will be secondary to those provided under such other plan during such
applicable period of eligibility; and (iv) any bonus compensation that has been
earned under the bonus plan, the payment of which has been deferred under the
terms of the bonus plan, will be paid to Employee in accordance with the terms
of the bonus plan. In addition, notwithstanding the terms of the any related
incentive plan or agreement, or any award agreement evidencing awards of stock
options or restricted stock to purchase stock of Company, in the event of a
Change of Control while Employee is employed by Company, all outstanding stock
options held by Employee shall fully vest as of the Change of Control Date and
become immediately exercisable in accordance with their terms, all restrictions
on any restricted stock of Company held by Employee shall lapse as of the Change
of Control Date and all vesting and/or performance requirements on any other
forms of awards that have been granted to the Executive under any incentive plan
shall be automatically accelerated and/or deemed to have been met at target
levels, unless such treatment shall cause an award to become subject to the
excise tax under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), in which case such treatment shall not apply. In addition, any
such stock options shall be exercisable for 90 days after the date of
termination, unless the term of the stock options expires before the end of such
period, in which case the stock option shall be exercisable until the expiration
of its term.



(b) "Change of Control" of Company shall occur if: (1) Company merges or
consolidates with any other entity (other than one of NATCO Group Inc.'s
majority owned subsidiaries) and the shareholders of NATCO Group Inc. own less
than 50% of the surviving entity; (2) Company sells all or substantially all of
its assets to any other person or entity (other than (i) a sale of equity
interests in NATCO Group Inc. or (ii) a sale of assets to another majority owned
subsidiary of NATCO Group Inc. and in connection therewith Employee becomes
employed by such subsidiary, NATCO Group Inc. or a partnership in which NATCO
Group Inc. is the general partner); (3) Company is dissolved or liquidated; (4)
any third person or entity together with its Affiliates (including a "group" as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) shall become, directly or indirectly, the Beneficial Owner of greater
than 50% of the voting stock of Company, based upon voting power (except as the
result of a distribution of the voting securities of the Company to the
shareholders); or (5) during such time as Company has a class of Voting
Securities registered under the Securities Exchange Act of 1934, the individuals
who constituted the members of the Company's Board of Directors ("Incumbent
Board") upon the effective date of such registration cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director whose election or nomination for election by Company stockholders was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this subclause (5),
considered as though such person were a member of the Incumbent Board.



(c) "Change of Control Date" shall mean the day on which a Change of Control
becomes effective.



(d) Employee shall not be under any duty or obligation to seek or accept other
employment following Involuntary Termination and, except as provided in Section
6.2, the amounts due Employee hereunder shall not be reduced or suspended if
Employee accepts subsequent employment. Employee's rights under this Section 3.6
are Employee's sole and exclusive rights against Company, or its Affiliates, and
Company's sole and exclusive liability to Employee under this Agreement, in
contract, tort or otherwise, for any Involuntary Termination of the employment
relationship. Employee, to the extent permitted by law, covenants not to sue or
lodge any claim, demand or cause of action against Company for any sums for
Involuntary Termination other than those sums specified in this Section 3.6.



3.7. In all cases, the payments payable to Employee under Section 3.6 of this
Agreement upon termination of the employment relationship shall be the only
severance payments due to Employee, notwithstanding the terms of any severance
plans and policies of Company or its Affiliates.



3.8. Termination (including expiration of the Term) of the employment
relationship does not terminate those obligations imposed by this Agreement,
which are continuing obligations, including, without limitation, Employee's
obligations under Article 5. Upon termination, Employee shall promptly return
all property of the Company and its Affiliates to the Company, including books,
records, computer files, etc.



3.9. Limitation of Benefits.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by Company to or
for the benefit of Employee (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (a "Payment") would, if paid, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
the Payment shall be reduced to the extent necessary to avoid the imposition of
the Excise Tax. Company may select the Payments to be limited or reduced.

(b) All determinations required to be made under this Section 3.9, including
whether an Excise Tax would otherwise be imposed and the assumptions to be
utilized in arriving at such determination, shall be made by Independent Tax
Counsel which shall provide detailed supporting calculations both to Company and
Employee within 15 business days of the receipt of notice from Employee that a
Payment is due to be made, or such earlier time as is requested by Company. For
purposes of this paragraph, "Independent Tax Counsel" will mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation, who will
be selected by Company and will be reasonably acceptable to Employee, and whose
fees and disbursements will be paid by Company. Any determination by the
Independent Tax Counsel shall be binding upon Company and Employee. If, as a
result of any uncertainty in the application of Section 4999 of the Code at the
time the initial determination is made by the Independent Tax Counsel hereunder,
Payments hereunder have been unnecessarily limited by this Section 3.9
("Underpayment"), consistent with the calculations required to be made
hereunder, then the Independent Tax Counsel shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be properly paid
by Company to or for the benefit of Employee. If, however, Payments hereunder
have not been sufficiently limited by this Section 3.9, consistent with the
calculations required to be made hereunder, to prevent the imposition of an
Excise Tax upon Employee (the "Overpayment"), then Employee shall notify Company
in writing within 15 days of any claim by the Internal Revenue Service, that, if
successful, would require the payment by Employee of any Excise Tax, and the
Independent Tax Counsel shall determine the amount of Overpayment that has
occurred and any such Overpayment shall be properly refunded by Employee by or
for the benefit of Company so as to properly prevent the imposition of the
Excise Tax.

Article 4: Continuation of Employment Beyond Term; Termination And Effects Of
Termination

4.1. Should Employee remain employed by Company or a subsidiary beyond the
expiration of the Term of this Agreement, and this Agreement has not been
extended by Company, the employer-employee relationship shall be employment at
will, terminable at any time by any of Company, its employing subsidiary or
Employee for any reason whatsoever, with or without cause.

Article 5: Ownership and Protection of Information; Copyrights

5.1. All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee's employment by Company or a subsidiary (whether during business hours
or otherwise and whether on Company's premises or otherwise) which relate to
Company's or such subsidiary's business, products or services (including,
without limitation, all such information relating to corporate opportunities,
research, financial and sales data, pricing and trading terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customer's
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names, and marks) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company or
its subsidiary. Moreover, all drawings, memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of Company or its subsidiary.



5.2. Employee acknowledges that the business of Company and its Affiliates is
highly competitive and that its strategies, methods, books, records and
documents, its technical information concerning its products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
its customers and business affiliates, all comprise confidential business
information and trade secrets which are valuable, special and unique assets
which Company or its Affiliates use in its or their business to obtain a
competitive advantage over its or their competitors. Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its Affiliates in maintaining its and their competitive position.
Employee acknowledges that under this Agreement, Employee is being given access
to confidential business information and trade secrets of Company and its
Affiliates, and Employee hereby agrees that Employee will not, at any time
during and for twenty-four (24) months after his or her employment by Company,
make any unauthorized disclosure of any confidential business information or
trade secrets of Company or its Affiliates, or make any use thereof, except in
the carrying out of his or her employment responsibilities hereunder, or as may
be required by law. NATCO Group Inc. and its Affiliates shall be third party
beneficiaries of Employee's obligations under this Section. As a result of
Employee's employment by Company or a subsidiary, Employee may also from time to
time have access to, or knowledge of, confidential business information or trade
secrets of third parties, such as customers, suppliers, partners,
joint-venturers and the like, of Company and its Affiliates. Employee also
agrees to preserve and protect the confidentiality of such third-party
confidential information and trade secrets to the same extent, and on the same
basis, as confidential business information and trade secrets of the Company and
its Affiliates. Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Article 5 by Employee, and Company
shall be entitled to enforce the provisions of this Article 5 to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article 5, but shall be in addition to all remedies available at law or in
equity to Company, including the recovery of damages from Employee and his or
her agents involved in such breach.

Article 6: Indemnification

6.1 Contemporaneously with effectiveness of this Agreement, Company and Employee
shall enter into an Indemnification Agreement substantially identical in form
and substance to Company's standard form of indemnification agreement for senior
executives of the Company.

Article 7: Miscellaneous

7.1. The following terms shall have the meanings ascribed to them below for
purposes of this Agreement:



(a) "Affiliates" or "Affiliated" means an entity who directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with Company.



(b) "Involuntary Termination Date" shall mean Employee's last date of employment
by reason of an Involuntary Termination.



7.2. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Company, to:



NATCO Group Inc.

2950 N. Loop West

Houston, Texas 77092

Attention: John U. Clarke, Chief Executive Officer

If to Employee, to:

Bradley P. Farnsworth

26 Twilight Glen Court

The Woodlands, Texas 77381

Either Company or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.



7.3. This Agreement shall be governed in all respects by the laws of the State
of Texas, excluding any conflict-of-law rule or principle that might refer the
construction of the Agreement to the laws of another state or country.



7.4. No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

7.5. If a dispute arises out of or related to this Agreement, other than a
dispute regarding Employee's obligations under Article 5, Section 5.2, and if
the dispute cannot be settled through direct discussions, then Company and
Employee agree to first endeavor to settle the dispute in an amicable manner by
mediation, before having recourse to any other proceeding or forum. Thereafter,
the matter shall be submitted to binding arbitration as follows:



Any dispute, claim, or controversy arising out of or related in any way to this
agreement, including but not limited to its enforceability, validity, or
interpretation, or related in any way to employee's employment with company or a
subsidiary that is not first resolved by agreement or mediation as provided
above, shall be submitted to and resolved by binding arbitration with the
American Arbitration Association ("AAA") in Houston, Texas, in accordance with
the AAA's applicable rules to the resolution of employment disputes. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. It is specifically agreed that the arbitration provision shall be
binding on employee's heirs, administrators, and personal representatives. The
paragraph shall be governed by the federal arbitration act. Nothing contained in
the agreement shall prevent company from seeking injunctive relief against
employee for violation of any agreement pertaining to non-competition, trade
secrets or confidentiality.



Company shall pay all costs of such mediation and binding arbitration, exclusive
of Employee's legal fees.



7.6. It is a desire and intent of the parties that the terms, provisions,
covenants and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant or remedy
of this Agreement or the application thereof to any person, association, or
entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant or remedy
shall be construed in a manner so as to permit its enforceability under the
applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

7.7. This Agreement shall be binding upon and inure to the benefit of Company
and any other person, association or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of Company by any
means whether direct or indirect, by purchase, merger, consolidation or
otherwise. Company may assign this Agreement to any Affiliate or any other
entity of NATCO Group Inc. Employee's rights and obligations under this
Agreement hereof are personal and such rights, benefits, and obligations of
Employee shall not be voluntarily or involuntarily assigned, alienated, or
transferred, whether by operation of law or otherwise, without the prior written
consent of Company.



7.8. There exist other agreements between Company and Employee relating to the
employment relationship between them, for example, the agreement with respect to
Company policies contained in Company's Business Ethics Policies and agreements
with respect to indemnification and incentive matters. This Agreement replaces
and merges previous agreements and discussions pertaining to the following
subject matters covered herein: the nature of Employee's employment relationship
with Company and the term and termination of such relationship. This Agreement
constitutes the entire agreement of the parties with regard to such subject
matters, and contains all of the covenants, promises, representations,
warranties and agreements between the parties with respect such subject matters.
Each party to this Agreement acknowledges that no representation, inducement,
promise or agreement, oral or written, has been made by either party with
respect to such subject matters, which is not embodied herein, and that no
agreement, statement or promise relating to the employment of Employee by
Company that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby, provided that
any such modification must be authorized or approved by the Board of Directors
of Company. The parties expressly agree that, in the event any conflict or
discrepancy exists between this Agreement (including Exhibit "A" thereto) and
any other agreements between Company and Employee relating to the employment
relationship between them, this Agreement shall control.



7.9. Notwithstanding anything to the contrary herein, if the Executive is a
"specified employee" (as defined under Section 409A(a)(2)(B)(i) of the Code) at
the time of his "separation from service" (as defined under Section
409A(a)(2)(A)(i) of the Code), no payment pursuant to this Agreement or
otherwise of any amount or provision of any benefit on account of such
separation from service that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code shall be made or commence, as
applicable, until the date that is six months after the date of such separation
from service (such required period of delay, the "Delay Period"). In the event
of any benefit continuations that would otherwise be made available pursuant to
this Agreement immediately upon separation from service but for the application
of the preceding sentence, the Executive may continue such benefits in
accordance with the terms of the applicable plans during the Delay Period and
then receive reimbursement from the Company for the cost of such benefit
continuations on the date that is six months following his separation from
service. Further, in the event that any provision of this Agreement would cause
any compensation or benefits to the Executive to become subject to the excise
tax under Section 409A of the Code, as determined in the reasonable judgment of
Governance, Nominating & Compensation Committee of the Board of Directors, the
Executive and the Company shall amend this Agreement in a mutually agreeable
manner intended to avoid the application of such tax, to the extent possible and
without additional economic effect to the Company.



IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

NATCO GROUP INC.

 

By: /s/ John U. Clarke

John U. Clarke

Chairman and Chief Executive Officer

This 9th day of October 2006

BRADLEY P. FARNSWORTH

 

/s/ Bradley P. Farnsworth

This 9th day of October 2006

Exhibit A

To Executive Employment Agreement

Between Natco Group Inc. and Bradley P. Farnsworth

Employee Name: Bradley P. Farnsworth



Term: Two years (expires October 8, 2008)



Position: Senior Vice President and Chief Financial Officer of NATCO Group Inc.
and of National Tank Company



Location: Houston, Texas



Annual Base Salary: Employee's annual base salary shall not be less than
$240,000.



Bonuses: Employee will be eligible to participate in the 2006 NATCO Group Inc.
Annual Bonus Plan or any appropriate replacement bonus plan of Company or
National Tank Company. All bonuses are discretionary and shall be paid in
accordance with the terms and provisions of the applicable plan. The annual
targeted incentive is 50% of the annual base salary.



Long Term Incentives:

8,000 shares of non-performance based restricted stock, with restrictions
lapsing in one-third increments on the first, second and third anniversaries of
the date of grant if employed on the lapse date, but subject to earlier lapse on
Change of Control, death or disability, or involuntary termination without cause
and to a retention requirement applicable to one-third of such shares during the
term of employment unless waived by the Governance, Nominating & Compensation
Committee, grant date as of Employee's first day of employment

Nonqualified Stock Options to acquire up to 15,000 shares vesting in one-third
increments on the first, second and third anniversaries of the date of grant,
and subject to earlier vesting in the event of an involuntary termination
without cause or on Change of Control, and to a retention requirement applicable
to one-third of such shares during the term of employment unless waived by the
Governance, Nominating & Compensation Committee; grant date as of Employee's
first day of employment

In the event Employee continues his employment with the Company through the Term
but does not enter into a successor employment agreement covering a period
following the end of the Term, then any remaining restrictions on the restricted
stock identified above shall lapse, and any unvested stock options shall vest as
of the final day of the Term.

Employee is eligible to participate in any long-term incentive plans as
recommended and approved by the Board of Directors of NATCO Group Inc. beginning
in 2007. In the event of a Change of Control as defined in Article 3, Section
3.6(e), accelerated vesting shall occur on the Change of Control Date for all
unvested options under any award grants that have not otherwise expired.



Vacation Benefits: Employee shall receive four weeks of vacation per year
accrued on a bi-weekly basis.